 In the Matter of DENVER BUILDING AND CONSTRUCTION TRADES COUN-CIL; INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, A. F. L.,LOCAL 68; AND INTERNATIONAL ASSOCIATION OF JOURNEYMEN PIPEFITTERS AND APPRENTICES OF THE PLUMBING AND PIPE FITTING IN-DUSTRY OF THE UNITED STATES AND CANADA, A. F. L., LOCAL 3andTHE GRAUMAN COMPANYCase No. 30-CC-4.-Decided March 15,1949DECISIONANDORDER REMANDING CASEUpon an amended charge filed by The Grauman Company, theGeneral Counsel of the National Labor Relations Board, by theRegional Director for the Seventeenth Region, on September 2, 1948,issued and served on the parties a complaint in the above-entitled pro-ceeding, alleging that Denver Building and Construction TradesCouncil; International Brotherhood of Electrical Workers, A. F. L.,Local 68; and International Association of Journeymen Pipe Fittersand Apprentices of the Plumbing and Pipe Fitting Industry of theUnited States and Canada, A. F. L., Local 3, herein collectively calledthe Respondents, had engaged and were engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (b) (4)(A) and Section 2 (6) and (7) of the National Labor Relations Act,61 Stat. 136, herein called the Act.Thereafter, the Respondents filed a motion to dismiss the complaint,principally on the ground that the parties are bound by a prior de-cision of the United States District Court for the District of Colo-rado,' in a proceeding brought by the General Counsel against theRespondents under Section 10 (1) of the Act, in which the Court foundthat the alleged unfair labor practices do not affect commerce withinthe meaning of the Act.Pursuant to notice, a hearing was held at Denver, Colorado, onSeptember 28, 1948, before Howard Myers, the Trial Examiner dulyi Slater v.DenverBurildingand Construction Trades Council,81 F. Supp.490 (D. C.,Colorado).82 N. L. R. B., No. 5.93 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDdesignated by the Chief Trial Examiner.Before receiving any evi-dence on the merits, the Trial Examiner granted the Respondents'motion to dismiss the complaint, and issued his Order of Dismissal.Thereafter, the General Counsel filed a request for review of theTrial Examiner's Order, pursuant to Section 203.27 of the Board'sRules and Regulations-Series 5, as amended.The Respondents, andthe Building Trades Department of American Federation of Laborasamicus curiae,filed briefs in opposition thereto, and also requesteda hearing before the Board for the purpose of oral argument.TheBoard granted this request, but all parties later waived oral argumentafter the Board (Chairman Herzog and Member Houston dissenting)denied a motion to consolidate it with the argument in another case.The Board has considered the request for review, the briefs sub-mitted in opposition thereto, and the entire record inthe case, andfinds that the Trial Examiner's ruling dismissing the complaint waserroneous.The Grauman Company, although a party to thisproceed-ing, wasnot aparty to theDistrict Courtcase.The issuebefore theDistrict Court, unlike the one now before us, was whether or not theregional attorney to whom the matter was referred had "reasonablecauseto believe . . . that a complaint shouldissue."2In any event,we are satisfied that the injunction provisions of the Act establishmerely an ancillary District Court proceeding, in aid of the primaryproceeding, before the Board.Section 10 (1) does not provide analternativeto a proceeding before the Board in accordance with the Act.Indeed, Section 10 (1) speaks only of "appropriate injunctive reliefpending the final adjudication of the Board with respect to such mat-ter"(emphasis supplied).Moreover, a contrary construction wouldcontravene the provisions of Section 10 (a), which clothes the Boardwithexclusivepower to prevent unfair labor practices affecting com-merce regardless of "any other means of . . . prevention . . . estab-lished by . . . lawsFor the foregoing reasons, we find no merit in the Respondents' con-tention that the District Court's di_.nissal of the injunction petition2 SeeEvans v. ITU,76 F. Supp.881 (D. C., S. D. Indiana),in which the District Judgestated, in an analogous proceeding under Section 10 (j) :When the decision of a district court in a proceeding under Section 10 (j) for inter-locutory relief is viewed in its relation to the primary proceeding under Section 10 (b),it is neither final nor conclusive as to the issues there presented. It is not finalbecause the standard of inquiry in Section 10 (j) is the probability of the existence offacts, while the decision of the Board in a Section 10 (b) proceeding must rest upona full hearing and a measure of proof and inquiry extending beyond the standard ofprobability.The decision of the district court is notres 9udhcataupon the final bearingof an administrative complaint because in an application for interlocutory and tem-porary relief under Section 10 (j) the court does not undertake to pass upon themerits of the principal controversy.That lies within the province of the Board.' SeeAmazon Cotton Mill Co. v. Textile Workers Union,167 F.(2d) 183(C. A. 4). DENVER BUILDINGAND CONSTRUCTION TRADES COUNCIL95requires the Board to dismiss the complaint .4Accordingly, we herebyreverse the Trial Examiner's dismissal of the complaint, and remandthe case to the Division of Trial Examiners with directions to proceedin accordance with the Board's Rules and Regulations.ORDERIT IS HEREBY ORDERED that the Order of Dismissal issued herein bythe Trial Examiner be, and it hereby is, reversed, and that this proceed-ing be, and it hereby is, remanded to the Division of Trial Examinerswith directions to proceed in accordance with the Board's Rules andRegulations.' SeeEvansv. ITU,supra;Graham v. Boeing Airplane Company,22 L. R.R.M. 2243;andStyles v. Local 74,United Brotherhood of Carpenters&Joiners, 74 F.Supp. 499(D. C., S. D. Tennessee),in eachofwhich the Court indicated thatits decision intemporary injunction proceedings is not binding upon the Board.